DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 9 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11378837. This is a statutory double patenting rejection.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 10-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11378837. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent anticipates each of the claims.  
Claim 1 is anticipated by claim 1 of the patent.
Claim 2 is anticipated by claim 2 of the patent.
Claim 3 is anticipated by claim 3 of the patent.
Claim 4 is anticipated by claim 4 of the patent
Claim 5 is anticipated by claim 5 of the patent
Claim 6 is anticipated by claim 6 of the patent
Claim 7 is anticipated by claim 7 of the patent
Claim 8 is anticipated by claim 8 of the patent
Claim 10 is anticipated by claim 9 of the patent
Claim 11 is anticipated by claim 10 of the patent
Claim 12 is anticipated by claim 11 of the patent
Claim 13 is anticipated by claim 12 of the patent
Claim 14 is anticipated by claim 13 of the patent
Claim 15 is anticipated by claim 14 of the patent


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomita JP2015075535 (IDS Reference).
Regarding claim 1, Tomita teaches an optical sheet that is made of a plurality of laminated layers, the optical sheet comprising: an optical functional layer (fig. 3/7/9 31) that is one of a plurality of the laminated layers;  and an optical element layer (22) that is another one of a plurality of the laminated layers,  wherein the optical functional layer has a plurality of light transmissive portions (32) extending in one direction,  the light transmissive portions being arranged at intervals in a direction different from the one direction, and a light absorbing portion (33) that is arranged between respective adjacent light transmissive portions, and the optical element layer extends so as to be offset from the one direction at an angle of 0° to 45° in a front view of the optical sheet (see fig. 4), 
the optical element layer having a plurality of unit optical elements that are ridges aligned in a direction different from a direction in which the optical element layer extends (see fig. 3 and 6).
 	Regarding claim 2, Tomita teaches the optical sheet according to claim 1, wherein each of the light transmissive portions(18)  has a trapezoidal cross section, a longer lower base of the trapezoidal cross section facing the unit optical elements.
	Regarding claim 3, Tomita teaches each of the unit optical elements has a main refracting face, a rise face, and a triangular cross section, and the main refracting face is a face inclining in a direction of a normal line of a light exiting face of the optical functional layer at more than 45° and no more than 89  (angle X is 45° so the angle between main refracting face is clearly greater).

    PNG
    media_image1.png
    389
    586
    media_image1.png
    Greyscale

Regarding claim 4, Tomita teaches an angle formed by one of the main refracting faces of the unit optical elements and the normal line of the light exiting face of the optical functional layer is different between a central area of the optical sheet and an outer circumferential area of the optical sheet (see fig above).
Regarding claim 5, Tomita the optical element layer is made of a linear Fresnel lens (see fig. above and fig. 4).  
Regarding claim 11, Tomita teaches a surface light source device comprising: a light source; and the optical sheet according to claim 1, the optical sheet being arranged closer to a watcher than the light source is (see [0016] of translation). 
Regarding claim 16, Tomita teaches wherein each light absorbing portion has a first interface and a second interface with respective adjacent light transmissive portions, wherein Θ11 is an angle formed between a normal line extending from a face of the optical functional layer and a line extending along the first interface (vertical surface of 19), wherein Θ11 is an angle formed between a normal line extending from a face of the optical functional layer and a line extending along the second interface (sloped surfaced of 19), and Θ11 <Θ12. See Fig. 6 above.

Claim(s) 1,6 and 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomita JP2015075635 (IDS Reference).
Regarding claim 1, Tomita teaches an optical sheet that is made of a plurality of laminated layers, the optical sheet comprising: an optical functional layer (fig. 3/4/7/9 31) that is one of a plurality of the laminated layers;  and an optical element layer (22) that is another one of a plurality of the laminated layers,  wherein the optical functional layer has a plurality of light transmissive portions (32) extending in one direction,  the light transmissive portions being arranged at intervals in a direction different from the one direction, and a light absorbing portion (33) that is arranged between respective adjacent light transmissive portions, and the optical element layer extends so as to be offset from the one direction at an angle of 0° to 45° in a front view of the optical sheet (Tomita teaches a circular Fresnel lens however states " be seen from FIG. 5, in the Fresnel lens layer 22, the unit Fresnel lens 23 has the cross-sectional shape as described above, the ridge line formed by the apex extends in an arc shape, and the adjacent unit Fresnel lens 23 is It is a so-called circular Fresnel lens arranged concentrically with F as a center. However, the present invention is not limited to this, and it may be a so-called linear Fresnel lens shape in which ridge lines of unit Fresnel lenses extend in a straight line and a plurality of unit Fresnel lenses are arranged in a direction different from the extending direction” this would be 0 degrees then), the optical element layer having a plurality of unit optical elements that are ridges aligned in a direction different from a direction in which the optical element layer extends (see fig. 3-4, 7 and 9).
Regarding claim 6, Tomita teaches each of the unit optical elements has a main refracting face (hypotenuse 23), a rise face (short face 23), and a triangular cross section, and the main refracting face inclines toward a face of the optical functional layer at more than 0° and less than 17° (see fig. 7).
	Regarding claim 7, Tomita teaches each of the light transmissive portions (fig 7 32) has a trapezoidal cross section, a shorter upper base of the trapezoidal cross section facing the unit optical elements (23). 

Claim(s) 1 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kashiwagi JP2016151711 (IDS Reference).
Regarding claim 1, Kashiwagi teaches an optical sheet that is made of a plurality of laminated layers, the optical sheet comprising: an optical functional layer (fig. 1-2 30) that is one of a plurality of the laminated layers;  and an optical element layer (28) that is another one of a plurality of the laminated layers,  wherein the optical functional layer has a plurality of light transmissive portions (31) extending in one direction,  the light transmissive portions being arranged at intervals in a direction different from the one direction, and a light absorbing portion (32) that is arranged between respective adjacent light transmissive portions, and the optical element layer extends so as to be offset from the one direction at an angle of 0° to 45° in a front view of the optical sheet (see fig. 1 0 degrees), 
the optical element layer having a plurality of unit optical elements that are ridges(29) aligned in a direction different from a direction in which the optical element layer extends.
Regarding claim 11, Kashiwagi teaches a surface light source device comprising: a light source (25); and the optical sheet (26) according to claim 1, the optical sheet being arranged closer to a watcher than the light source is (see [0016] of translation).  
	Regarding claim 13, Kashiwagi teaches an image source unit comprising: the surface light source device according to claim 11; and a liquid crystal pane (18) l that is arranged on a light exiting side of the surface light source device. 
	Regarding claim 14, Kashiwagi teaches the image source unit according to claim 13, wherein the light transmissive portions (31), the light absorbing portion (32), and the unit optical elements (29) extend in a horizontal direction, and are aligned in a vertical direction (see fig. 1).
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Tomita JP2015075535 (IDS Reference) in view of Fukui WO2016/063732.
Regarding claim 8, Tomita teaches all limitations of claim 8 except a surface of each of the unit optical elements is formed into a rough face.  Tomita teaches the unit optical elements forming a Fresnel lens (see fig. 3 and 6).  Fukui teaches a Fresnel lens with a surface of each of the unit optical elements is formed into a rough face providing a lens with excellent heat resistance and can be manufactured with great efficiency (see translation page 13).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Tomita in view of Fukui to provide a lens with excellent heat resistance and can be manufactured with great efficiency

Claim 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwagi in view of Nishihara US 2010/0245738.
Regarding claim 10, Kashiwagi teaches all the limitations of claim 10 except a light controlling member, wherein the number of the optical sheets according to claim 1 arranged is at least two, and an extending direction of the light transmissive portions of one of the optical sheets and that of the light transmissive portions of another one of the optical sheets cross each other in the front view of the optical sheets.  Nishihara teaches a number of the optical sheets is at least two (fig. 3 10A, 10B)  an extending direction of the light transmissive portions (12) of one of the optical sheets and that of the light transmissive portions of another one of the optical sheets cross each other in the front view of the optical sheets  to improve viewing angle characteristics in multiple directions (see [0066]).  Therefore, it would have been obvious to one of ordinary skill lint he art to modify Kashiwagi in view of Nishihara to improve viewing angle in multiple directions.
Regarding claim 12, Kashiwagi teaches a surface light source device comprising: a light source (25); and the optical sheet (26) according to claim 10, the optical sheet being arranged closer to a watcher than the light source is (see [0016] of translation).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwagi.
Regarding claim 15, Kashiwagi teaches all the limitations of claim 15 except a display comprising a housing the image source unit according to claim 13, the image source unit being housed in the housing.  However the addition of a housing is considered obvious to one of ordinary skill in the art to integrate the elements together to form a display.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Kashiwagi to provide a housing the image source unit according to claim 13, the image source unit being housed in the housing to integrate the elements together to form a display.



Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/               Primary Examiner, Art Unit 2871